 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                     No. 2:17-CV-2421-TLN-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    PETER KAMPA, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court are the following motions: (1) motion to dismiss filed by defendant Winston (ECF No. 24);

19   (2) motion to strike filed by defendant Winston (ECF No. 25); (3) amended motion to dismiss

20   filed by defendants Hornbrook Community Services District, Peter Kampa, Robert Puckett, Sr.,

21   Melissa Tulledo, Julie Bowles, Clint Dingman, and Ernest Goff (ECF No. 26); and (4) motion to

22   revoke plaintiff’s in forma pauperis status filed by defendant Winston (ECF No. 39).

23                  Pursuant to the court’s June 5, 2019, order, the hearing on all motions except the

24   recently-filed motion to revoke plaintiff’s in forma pauperis status is set for July 10, 2019, at

25   10:00 a.m., before the undersigned in Redding, California. See ECF No. 38. Defendant Winston

26   has noticed his motion to revoke plaintiff’s in forma pauperis status for hearing before the

27   undersigned on August 7, 2019.

28   ///
                                                        1
 1                  As an initial matter, the court observes that defendant Winston’s motion to revoke

 2   plaintiff’s in forma pauperis status is made under 28 U.S.C. § 1915(e)(2), which provides that the

 3   court shall dismiss any action that is frivolous, fails to state a claim upon which relief can be

 4   granted, or seeks monetary relief from immune defendants notwithstanding any filing fee or

 5   portion thereof which has been paid. This authority does not provide for revocation of plaintiff’s

 6   in forma pauperis status.1 Rather, and as argued substantively in defendant Winston’s motion, the

 7   rule allows for dismissal of an action for the listed reasons. The court also observes that the

 8   arguments outlined in defendant Winston’s pending motions are generally similar in that

 9   defendant Winston seeks dismissal of plaintiff’s claims against him, not revocation of plaintiff’s

10   in forma pauperis status. Therefore, defendant Winston’s motion to revoke plaintiff’s in forma

11   pauperis status is construed as a supplemental motion to dismiss.

12                  On the court’s own motion and good cause appearing therefor, the court will re-set

13   the motions currently scheduled for hearing on July 10, 2019, for hearing on August 7, 2019, such

14   that all pending motions challenging the sufficiency of plaintiff’s pleading will be heard on the

15   same date. Briefing on the pending motions shall comply with the time limits set forth in Eastern

16   District of California Local Rule 230(c).

17                  Accordingly, IT IS HEREBY ORDERED that the motions currently set for

18   hearing on July 10, 2019 (ECF Nos. 24, 25, and 26), are continued to August 7, 2019, before the

19   undersigned in Redding, California, at 10:00 a.m.

20
21   Dated: June 13, 2019
                                                          ____________________________________
22                                                        DENNIS M. COTA
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25
            1
26                   Revocation of in forma pauperis status is permitted in certain circumstances under
     28 U.S.C. § 1915(g) for actions filed by prisoners. This provision does not apply in the current
27   case because plaintiff is not a prisoner. To the extent defendant Winston seeks an order declaring
     plaintiff a vexatious litigant under the All Writs Act and Eastern District of California Local Rule
28   151, that issue is properly before the court on defendant’s motion.
                                                         2
